Citation Nr: 1819701	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include an adjustment disorder and depression.

2.  Entitlement to service connection for the chronic residuals of a traumatic brain injury (TBI).

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from December 1975 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in New York, New York.

The Veteran testified at a videoconference hearing in March 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In March 2016, the Board remanded the matter on appeal to the AOJ for additional development.  Since the Board's March 2016 remand, service connection for right knee patellofemoral syndrome with osteoarthritis has been granted in a February 2018 rating decision.  Therefore, that issue is no longer on appeal before the Board.  For the reasons set forth below, the remaining claims will be remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims were previously remanded, in part, for a VA addendum opinion regarding the nature and etiology of the Veteran's claimed psychiatric disorder.  The Veteran was afforded an addendum opinion in April 2016.  In response to the request for an opinion regarding the etiology of an acquired psychiatric disorder on a direct or secondary basis, the examiner indicated that it is more likely than not that the Veteran's psychiatric condition existed pre-service and all disorders are related to the pre-service condition.

The Board finds that an addendum opinion is needed from the April 2016 VA examiner to address the proper legal standard with respect to the claim for service connection for an acquired psychiatric disorder on a preexisting basis.  The April 2016 VA opinion is inadequate as the VA examiner did not indicate whether the Veteran's current psychiatric disability clearly and unmistakably preexisted service, he did not provide an opinion that satisfies the legal standard of clear and unmistakable evidence.  Therefore, upon remand, an addendum opinion is required to determine whether (1) an acquired psychiatric disability clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service.

As noted previously, given the medical evidence linking TBI to the Veteran's psychiatric condition, the issue of service connection for the residuals of a TBI as well as the Veteran's claim for entitlement to TDIU are inextricably intertwined with the issue of service connection for an acquired psychiatric condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, the claims for service connection for the residuals of a TBI and entitlement to TDIU are remanded. 

In addition, the January 2018 supplemental statement of the case (SSOC) did not address all the issues that were remanded by the Board in March 2016.  Specifically, the issue of entitlement to service connection for chronic residuals of TBI is not readjudicated elsewhere in the claims file in accordance with the instructions of the March 2016 Board remand.  The issue must be readjudicated by the AOJ.  Stegall v. West, 11 Vet. App. 268 (1998)

Lastly, the most recent VA treatment records associated with the claims file are from February 2018.  To avoid the possibility of a future remand to obtain federal records, the AOJ should obtain and associate with the claims file any outstanding, pertinent VA treatment records.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file any outstanding pertinent VA clinical records from February 2018 to the present.  

2.  Then, return the claims file to include a copy of this remand, to the April 2016 VA examiner for an addendum opinion regarding the nature and etiology of any and all acquired psychiatric disabilities diagnosed proximate to, or during the pendency of, this appeal.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Upon review of the claims file, the examiner should answer the following questions:

a)  Is there clear and unmistakable evidence (i.e., obvious, manifest and undebatable) that any acquired psychiatric disorder preexisted the Veteran's entrance into active service? Why or why not? 

b)  For any current acquired psychiatric disability that is found to have clearly and unmistakably preexisted service, is there clear and unmistakable evidence that it was NOT aggravated beyond its natural progress?

c)  For any current acquired psychiatric disability, such as a depressive disorder, that is NOT found to have clearly and unmistakably preexisted service, is it at least as likely as not (a 50 percent or greater probability) the Veteran's identified psychiatric disorder(s) had its onset during, or is otherwise related to, his military service?

The examiner should consider the Veteran's January 2013 VA examination describing three incidents of possible mild TBIs while in service and the March 2015 Board hearing testimony wherein he stated that he believed his acquired psychiatric condition may be secondary to his service-connected headache condition. 

A complete rationale is requested for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  IF AND ONLY IF the VA psychiatric examiner concludes that the Veteran's acquired psychiatric condition is related to service, the AOJ must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's TBI residuals, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a)  If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b)  The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that any residuals of the Veteran's TBI were aggravated beyond its natural progression by his service-connected acquired psychiatric condition. 

c)  As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

d)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




